El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El presente recurso presenta un asunto novel en nues-tra jurisdicción porque permite que nos pronunciemos por primera vez sobre la autoridad que tienen los estableci-mientos comerciales para requerirle a sus clientes que an*653tes de salir de la tienda muestren el recibo de compra de los productos adquiridos. En el caso ante nos, Pitusa cues-tiona la decisión del Tribunal de Circuito de Apelaciones, la cual confirma una sentencia del Tribunal de Primera Ins-tancia que declaró con lugar una acción en daños y perjui-cios por requerirle al señor Castro Cotto —el demandante del presente recurso— que mostrara el recibo de los pro-ductos adquiridos antes de salir del local. Por entender que el foro apelativo incidió al resolver la controversia de autos, revocamos.
HH
De la prueba estipulada entre las partes y las determi-naciones de hecho que formuló por el Tribunal de Primera Instancia, se deducen los siguientes hechos materiales. El Sr. Jesús Castro Cotto (señor Castro Cotto) fue al Hiper-mercado Pitusa de Bayamón donde compró varios artículos por los que pagó $8.31. Le empacaron la mercancía en una bolsa y le entregaron un recibo de compra. Cuando el señor Castro Cotto se disponía salir de la tienda, un guardia de seguridad del negocio que se encontraba apostado en la salida le requirió que le mostrara el recibo de compra. El señor Castro Cotto se rehusó y alegó que no estaba obli-gado a enseñarlo. Asimismo, le preguntó al guardia si era que él —el señor Castro Cotto— tenía “cara de pillo”. Ade-más, le pidió que verificara con la cajera si él había pagado la mercancía.
El guardia de seguridad procedió entonces a llamar a su supervisor, el Sr. Nelson Rivera, quien le explicó al señor Castro Cotto que el cotejo del recibo de compra era una norma rutinaria del establecimiento que se hacía con todos los clientes. Mediante esta práctica el negocio verifica que la fecha y hora impresa en el recibo corresponden efectiva-mente al momento en que el cliente se dispone a salir del local, procurando de esa manera evitar el hurto de mercan-*654cía del local. A tales efectos, el señor Rivera le pidió que cooperara y mostrara el recibo de compra. Finalmente, el señor Castro Cotto mostró su recibo de compra y se llevó la mercancía. De la prueba ante nos surge que el incidente duró de diez a quince minutos, y que no hubo contacto físico alguno.(1)
Con motivo de esa intervención, el señor Castro Cotto presentó una demanda en daños y perjuicios contra Tien-das Pitusa, Inc. (Pitusa).(2) Alegó que dos empleados de seguridad lo detuvieron ilegalmente por negarse a mostrar el recibo de compra, acción que, según él, violó sus dere-chos constitucionales y le causó daños.
Luego de los procedimientos de rigor, el Tribunal de Pri-mera Instancia declaró con lugar la demanda y condenó a Pitusa a pagar la suma de $7,500 por los daños ocasiona-dos y $2,500 en concepto de honorarios de abogado. Incon-forme con esa determinación, Pitusa acudió ante el Tribunal de Circuito de Apelaciones quien, a su vez, confirmó el dictamen impugnado.
De esta determinación acudió ante nos Pitusa para ale-gar, en síntesis, que incidió el foro apelativo al confirmar la determinación del Tribunal de Primera Instancia que de-claró con lugar la demanda en ausencia de un acto negli-gente o culposo, contrario a lo dispuesto por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, y la doctrina juris-prudencial imperante. Además, que incidió el foro apela-tivo al confirmar la determinación del foro de instancia de otorgar daños que no habían sido probados. Por último, el peticionario alegó que erró el Tribunal de Circuito de Ape-laciones al sostener la imposición de temeridad y la con-dena de honorarios de abogado.
*655El señor Castro Cotto, por su parte, alegó en su compa-recencia ante nos que el sistema de cotejo de recibos choca contra las normas y los principios fundamentales de nues-tro ordenamiento jurídico, tales como la inviolabilidad de la dignidad del ser humano y la protección contra ataques abusivos a la honra y la reputación. Esto debido a que este sistema de cotejo atenta contra la integridad personal y la reputación de los clientes de un negocio. Sostuvo, además, que ante la negativa de mostrar el recibo de pago, se le restringió de su libertad por espacio de diez a quince mi-nutos, lo que le causó daños emocionales, ya que entendía que lo estaban tratando como a un pillo al exigirle que enseñara el recibo de compras para verificarlo. Además, alegó que “dicho incidente podía en alguna forma afectar el desempeño de su profesión de contable público pues todo ocurrió en público ante la presencia de otros clientes y de los empleados de la peticionaria”. Luego de examinar las comparecencias de las partes, estamos en posición de resolver.
HH f-H
A. Principios generales sobre la responsabilidad “ex delic-to” en acciones por detención ilegal
 En Puerto Rico existe una acción de daños y per-juicios por detención ilegal que se atiende bajo lo dispuesto en el Art. 1802 del Código Civil, supra. La “detención ile-gal” se define como el acto de restringir ilegalmente a una persona contra su voluntad o libertad de acción personal. Ayala v. San Juan Racing Corp., 112 D.P.R. 804 (1982). Si se configura esta detención, el causante responderá en da-ños y perjuicios si su actuación fue culposa.
La acción de daños y perjuicios por detención ilegal está dirigida a proteger el derecho de libertad del que gozan todos los individuos. Es por eso que no se requiere que se arreste o encarcele a la persona perjudicada *656para que se configure la acción. Basta que el demandado interfiera con la libertad total de movimiento del peijudi-cado, independientemente de donde se encuentren, para que se configure la causa de acción. Tampoco es necesario el uso de fuerza ni que el perjudicado ofrezca resistencia violenta. Dobbins v. Hato Rey Psychiatric Hospital, 87 D.P.R. 30 (1962); Álamo v. Supermercado Grande, Inc., 158 D.P.R. 93 (2002). Cabe mencionar, además, que la duración de la detención sólo surtirá efectos en cuanto al alcance de los daños y perjuicios sufridos, ya que la mera detención ilegal, por más mínima que sea, da derecho a una causa de acción.
Hemos reconocido que la acción de detención ilegal se configura cuando están presente los elementos siguientes: (1) restricción intencional de la libertad de movimiento de una persona; (2) que la persona detenida sea consciente de la detención y no haya consentido a ella, y (3) que la detención haya causado daños. Dobbins v. Hato Rey Psychiatric Hospital, supra; H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, Cap. IV, Sec. 4.05, pág. 91.
Por último, debemos mencionar que en reiteradas ocasiones este Tribunal ha resuelto que la procedencia de una causa de acción por daños va a depender de criterios de razonabilidad, a tenor con las circunstancias particulares de cada caso. Véanse: Parrilla v. Ranger American of P.R., 133 D.P.R. 263 (1993); Ayala v. San Juan Racing Corp., supra. Esto es así porque hay que hacer un balance adecuado entre el deber que tiene toda persona de cooperar en la lucha contra el crimen y el derecho que tiene toda persona a no ser privada ilegalmente de su libertad.
B. En el caso de autos, el señor Castro Cotto se dispo-nía a salir de uno de los establecimientos de Pitusa cuando se le requirió que mostrase el recibo de compra de la mer-cancía adquirida. Dicho requerimiento, según señaló Pi-*657tusa, se le hacía a todo cliente que salía del local. Mediante esta práctica se verificaba en el recibo la fecha y hora de la compra, y el empleado de turno iniciaba el recibo. De ese modo el negocio protege su mercancía al verificar que la compra, en efecto, se llevó a cabo en ese día y a esa hora.
De la prueba estipulada se deduce que el guardia le so-licitó al señor Castro Cotto que le mostrara el recibo de compra, a lo cual éste se negó al alegar que no estaba obli-gado a hacerlo. El guardia procedió entonces a llamar a su supervisor, quien le explicó al recurrido que el cotejo de recibos es una práctica rutinaria del negocio que se hace con todos los clientes. El señor Castro Cotto accedió enton-ces al pedido, mostró el recibo de compra y salió del esta-blecimiento con su mercancía.
De los hechos antes transcritos no se infiere que los em-pleados de Pitusa detuvieron ilegalmente al señor Castro Cotto. En ningún momento se le prohibió al demandante abandonar el local ni se le restringió su libertad de movimiento. Se le solicitó que mostrara su recibo, éste se negó, y cuando le explicaron que era una práctica rutinaria del negocio para con todos sus clientes, el señor Castro Cotto accedió al pedido y se marchó del local. Además, es-timamos que en el caso de autos no se probó que la parte demandada tuviese la intención de producir la detención o tuviese la certeza sustancial de que el acto perpetrado la produciría. Por último, no nos parece que dentro de las circunstancias particulares del caso de autos, los emplea-dos de Pitusa hubieran actuado de forma irrazonable. Por todo lo cual, resolvemos que carece de mérito la acción de detención ilegal en contra de las tiendas Pitusa.
hH HH HH
A. Por otro lado, el Tribunal de Circuito de Apelaciones resolvió que el sistema de cotejo de recibos choca contra las normas y los principios fundamentales de nuestro ordena-*658miento jurídico como lo son la protección contra ataques abusivos a la honra, la reputación y la vida privada o familiar, y la inviolabilidad de la dignidad del ser humano. En síntesis, señaló que el sistema de cotejo atenta contra la integridad personal de un individuo en la medida en que establece una presunción de que el cliente no ha pagado la mercancía, y le impone la obligación de probar su honesti-dad enseñando el recibo de compra al salir del negocio.
La Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico contiene varias disposiciones que protegen el derecho a la intimidad, entre éstas, las Secs. 1 y 8, que disponen lo siguiente:
La dignidad del ser humano es inviolable. Art. II, Sec. 1 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.
Toda persona tiene derecho a protección de ley contra ata-ques abusivos a su honra, a su reputación y a su vida privada o familiar. Art. II, Sec. 8 de la Carta de Derechos, Const. E.L.A., supra, pág. 301.
El derecho a la intimidad es de tal envergadura que opera ex proprio vigore, y puede hacerse valer entre personas privadas. “[E]ste derecho constitucional impone a toda persona el deber de no inmiscuirse en la vida privada o familiar de los demás seres humanos.” Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982). Véanse: Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). Es por esto que la protección opera tanto frente al Estado como ante personas particulares.
Este derecho a la intimidad se puede hacer valer mediante una demanda por daños al amparo del Art. 1802 del Código Civil de Puerto Rico, supra, de forma tal que se pueda resarcir al agraviado por los peijuicios causados por violar el deber de no intervenir con la intimidad de los *659demás. Véase Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 201-202 (1998), citando a Colón v. Romero Barceló, supra.
Un examen minucioso de nuestros previos pronunciamientos revela que este derecho se lesiona, entre otras instancias, cuando se limita la facultad de un individuo de tomar decisiones personales, familiares o íntimas (Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980)); o cuando se requiere que una pareja exponga públicamente su vida íntima para poder divorciarse {Figueroa Ferrer v. E.L.A., supra). De igual forma, se lesiona el derecho a la intimidad y la protección contra ataques abusivos a la honra y a la reputación personal cuando se viola la tranquilidad del hogar (Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974)); cuando la constante presencia de una foto en los medios de comunicación representa una indebida intromisión en la vida familiar {Colón v. Romero Barceló, supra), o cuando se hostiga a una persona mediante el uso del sistema telefónico (P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983)).
No obstante, el derecho a la intimidad no es un derecho absoluto, ni “vence a todo valor en conflicto bajo todo supuesto posible”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 401 (1983). El mandato constitucional de que se proteja a las personas contra ataques abusivos a su intimidad tiene necesariamente que examinarse teniendo presente consideraciones de tiempo y lugar. Pueblo v. Falú Martínez, 116 D.P.R. 828, 838 (1986). Por lo tanto, ante un reclamo de violación a este derecho constitucional, “[l]a cuestión central es si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete”. E.L. A. v. P.R. Tel. Co., supra, pág. 402. Es decir, el criterio rector para determinar si existe o no la referida protección es si quien la reclama tiene una expectativa legítima a la intimidad bajo las circunstancias particulares del caso. *660Así, lo que constituye un “ataque abusivo” o una “intromi-sión a la intimidad” dependerá de las circunstancias parti-culares en que se manifiesta la acción estadual o personal, y la naturaleza del interés privado que se quiere proteger.
En el caso de autos, los intereses encontrados son el derecho que tiene el dueño de un negocio a proteger su propiedad contra hurtos, vis-á-vis el derecho que tiene todo individuo contra ataques a su honor, su reputación y su vida personal.
En Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986), resolvimos que, previa la observancia de ciertas precauciones y salvaguardas, el propietario de un “bien” tiene el derecho de hacer uso de mecanismos, instrumentos o estructuras que no sean inherentemente peligrosas ni atenten contra la integridad personal de los humanos con el legítimo propósito de proteger su propiedad, y de ese modo evitar que personas inescrupulosas le hurten su mercancía. En este caso, esta Curia tuvo oportunidad de examinar la utilización de un sistema de seguridad en una empresa comercial conocido como “sensormatic”. A tales efectos resolvimos lo siguiente:
La instalación y utilización ... del sistema conocido como sensormatic, o cualquier otro similar, ciertamente no choca contra ninguno de los principios pertinentes y aplicables de nuestro ordenamiento jurídico. Se trata de un mecanismo elec-trónico que es utilizado con el fin o propósito legítimo de evitar el hurto indiscriminado de la mercancía existente en dichos establecimientos, el cual ni es inherentemente peligroso ni es uno que atenta contra la integridad personal de los clientes de los mismos. Resolvemos en su consecuencia que, previa la ob-servancia de ciertos requisitos y salvaguardas, el dueño de un establecimiento comercial en Puerto Rico puede lícitamente ha-cer uso de un sistema de esa naturaleza en “defensa” de su derecho de propiedad. (Enfasis suplido y escolio omitido.) íd., págs. 107-108.
A la luz de toda esta normativa, procede resolver si bajo las circunstancias particulares del caso de autos, el señor Castro Cotto tenía una expectativa real de intimidad, y si *661el “mecanismo” utilizado en las Tiendas Pitusa es inheren-temente peligroso o atenta contra la integridad personal de los clientes que asisten a se negocio.
B. En el caso de autos, las posibles violaciones a la intimidad y el ataque abusivo a la honra y a la reputación emanarían de un requerimiento por parte del establecimiento comercial de que sus clientes muestren el recibo de la compra antes de salir del negocio. Dicho requerimiento, a su vez, responde a un interés genuino por parte del negocio de proteger su propiedad. Mediante esa práctica, el establecimiento verifica que la fecha y hora impresa en el recibo correspondan efectivamente al momento en que el cliente se dispone salir del local. De este modo el local controla que personas que hayan comprado anteriormente en ese negocio no utilicen las fundas y los recibos de otras compras para sustraer mercancía del establecimiento de forma ilegal. Estimamos que esta medida no es irrazonable o inherentemente peligrosa para el cliente. Tampoco consideramos que atente contra la integridad personal de los clientes o invada su intimidad.
Cabe recordar que el caso de autos se trata de una persona que fue voluntariamente a un establecimiento comer-cial para comprar ciertos productos. Seleccionó la mercan-cía de entre los artículos expuestos al público y luego fue a la caja registradora, donde una empleada le cobró por ellos. Antes de salir del local se le solicitó que mostrara el recibo de compras como parte de un sistema de seguridad del negocio. No vemos cómo puede existir, ante tales circuns-tancias, un derecho de intimidad sobre el señor Castro Cotto o la mercancía que adquirió, máxime cuando en ningún momento los empleados de Pitusa solicitaron verificar el contenido de la bolsa, ni le preguntaron al señor Castro Cotto sobre la mercancía que había adquirido. Meramente se le solicitó que enseñara el recibo de la compra, con el propósito único de cotejar que la compra se hubiese efec-tuado ese día y en ese momento.
*662En el caso de autos no estamos ante ninguna de las situaciones que antes hemos considerado como nocivas al derecho de intimidad, ni podemos coincidir con el señor Castro Cotto cuando alega que tenía un derecho a la inti-midad y que éste fue vulnerado por las actuaciones de Pitusa. Estimamos que la práctica de Pitusa de cotejar el recibo de compra cuando un cliente se dispone salir de la tienda con el propósito único de verificar que la compra se haya hecho recientemente, constituye una actuación legí-tima de ese negocio para salvaguardar su mercancía de apropiaciones ilegales.
En vista de todo lo anterior, resolvemos que no se vul-neró el derecho de intimidad del señor Castro Cotto cuando la parte demanda le solicitó que mostrara el recibo de com-pra al salir del establecimiento.
Por los fundamentos antes esbozados, se revoca el dicta-men del tribunal apelativo, y se desestima el presente recurso.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez disin-tieron sin opiniones escritas.

 De la prueba estipulada surge que para esa fecha, el señor Castro Cotto padecía de una condición de presión alta para la cual tomaba medicamentos. Surge, además, que luego del incidente, el señor Castro Cotto continuó con su rutina diaria y sus actividades habituales, por lo que podemos concluir que la condición del de-mandante no se afectó por motivo del alegado incidente.


 La demanda fue enmendada posteriormente para incluir como demandada a la Corporación Distribuidora de Provisiones y Comestibles, Inc.